Citation Nr: 1336510	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  The Veteran was awarded, among other awards and decorations, the Combat Infantry Badge, for his Honorable service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.


FINDING OF FACT

Tinnitus is due to excessive noise exposure during the Veteran's period of active military service; the Board finds the Veteran's statements regarding tinnitus symptoms following service to be credible.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the award of service connection in the instant decision.  

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran is claiming entitlement to service connection for tinnitus.  Specifically, he contends that it is the result of noise exposure while performing duties as an infantryman in the Republic of Vietnam (RVN).  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, the Veteran served on active duty from September 1968 to April 1970.  His DD-214 shows that the Veteran performed duties as a light weapons infantryman.  Among other awards and decorations, he was awarded the Combat Infantry Badge, Vietnam Service Medal, and Vietnam Campaign Medal.  Service connection has been awarded for hearing loss due to the same claim of acoustic trauma during military service.

Post-service, the Veteran reported bilateral tinnitus occurring daily and lasting for a few seconds to one minute during the May 2010 VA examination.   

The Board is cognizant that the May 2010 VA examiner opined tinnitus was not the result of his military noise exposure as the Veteran only noticed tinnitus five years prior; however, the Veteran explained in his notice of disagreement and substantive appeal that he told the examiner that his tinnitus became "extremely severe" five years ago.  He also indicated that tinnitus had been present since his service in the RVN.  The Veteran further stated that he had no post-service occupational or recreational noise exposure.  

Dr. RAB noted in August 2010 that the Veteran had tinnitus, which was getting worse.  He also stated the Veteran had noise exposure while in service and no significant noise exposure post-service while working in the post office.  Tinnitus was said to be "very bothersome" for the Veteran and it came and went.    

The Board finds that the probative value of the negative VA opinion diminishes in light of the cumulative evidence of record, i.e. the Veteran's credible assertions that he had noise exposure in service (which was already conceded by VA) and no significant post-service recreational or occupational noise exposure found in the record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Further, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noise exposure is conceded based on the Veteran's duty assignments (combat infantryman) during service, and VA has awarded service connection for hearing loss based on the same claim of acoustic trauma during military service, and the Veteran has current tinnitus, the Board finds that the evidence is at least in equipoise in showing that the Veteran's tinnitus is related to events of his active service.  

Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


